Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/718,951 filed on August 14, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 21, 2021 have been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters:
In claims 2-12, line 1, the term “A pizza oven” should be changed to “The pizza oven”
In claim 2, lines 1-2, the term “a rotational pattern” should be changed to “the rotational pattern”
In claims 5-6, line 1, the term “the bottom of the pizza oven” should be changed to “a bottom of the pizza oven”
In claims 14-15, line 1, the term “A pizza grill” should be changed to “The pizza grill”
In claims 17-19, line 1, the term “A method according” should be changed to “The method according”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Setzer (US Pat. 4,800,865)
Dahle et al. (US Pat. 9,182,129)
Case (US Pat. 9,491,951)
Baker (US Pat. 10,827,878)
Krolick (US Pub. 2013/0276643)
Touma (US Pub. 2014/0000585)
Borovicka (US Pub. 2017/0020337)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/12/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761